DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1 – 6 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 7 - 17, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on November 9, 2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or non-statutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Response to Amendment
The amendment to claims 1, 2 and 3, submitted May 25, 2022 is acknowledged and entered. 
Response to Arguments
Applicant’s arguments, see page 6, filed May 25, 2022, with respect to the rejection of claims 1 – 6 und 35 USC 112(a) have been fully considered and are persuasive in view of the claim amendment and arguments presented.  The rejection of claims 1 – 6 und 35 USC 112(a) has been withdrawn. 
Applicant’s arguments, see page 6, filed May 25, 2022, with respect to the rejection of claims 1 – 6 und 35 USC 112(b) have been fully considered and are persuasive in view of the claim amendment and arguments presented.  The rejection of claims 1 – 6 und 35 USC 112(b) has been withdrawn. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mandy B. Willis on June 16, 2022.
The application has been amended as follows: 
In the claims:
Claim 1, delete the current version and replace it with the following:
1.  A vegetable oil derivative comprising the structure
		
    PNG
    media_image1.png
    148
    332
    media_image1.png
    Greyscale

where R1, R2, and R3 are independently C15-C20 alkenyl, C15-C20 alkyl, and optionally containing aromatic groups; R4 is—S—S—R7- or R4 is —S—X-—S-—S—R7- where X is unsubstituted C1 to C10 alkane diyl; R5, R6 are independently C1 to C10 alkyl, R7 is C1 to C10 alkane diyl, j = 0 to 2, k = 1 to 3, and j + k = 3; wherein each R4 is attached via a carbon-sulfur linkage to one of R1, R2 or R3 ; and m is the number of the carbon-sulfur linkages based on olefinic unsaturation of R1, R2 and R3.
Clam 2, delete the following [[m” is 1-20 carbon-sulfur linkages]] and replace with –m” is the number of the carbon-sulfur linkages based on olefinic unsaturation of R1, R2 and R3--.
Clam 3, delete the following [[m’ is 1-20 carbon-sulfur linkages]] and replace with –m’ is the number of the carbon-sulfur linkages based on olefinic unsaturation of R1, R2 and R3--.
Claim 4 after “oils” insert a period.
Claim 9 line 1, delete [[1]] and replace with –7--.
Claim 10 line 1, delete [[1]] and replace with –7--.
Claim 12 last line delete [[m is the number of -S-(CH2)n-SH or -SH groups]]; and replace with -- m is the number of -S-(CH2)n-SH or -SH groups based on olefinic unsaturation of R1, R2 and R3--.
Renumber the second claim 15 as claim 16 as set out below.
[[15]] 16. (Withdrawn) The method of claim 11 wherein the triglyceride is a vegetable oil selected from the group consisting of soybean oils, canola oils, castor oils, palm oils, coconut oil, and corn oils.
Renumber claim 16 as claim 17 as set out below.
[[16]] 17. (Withdrawn) The method of claim 11 wherein the triglyceride is a high oleic soybean oil comprising about 75 percent by weight of oleic acid residues.
Allowable Subject Matter
Claims 1- 17 are allowed.
The following is an examiner’s statement of reasons for allowance: the Examiner has considered the amendment filed by Applicant on May 25, 2022 and the arguments therein.  Applicant’s arguments were found persuasive; as such, the Examiner has withdrawn the rejections in the previous Office Action.  Further, the Examiner has considered the cited references and conducted a thorough search of the appropriate data bases for the claimed subject matter and did not discover any references which anticipates the claimed subject matter or would form a basis for concluding that the clamed subject matter would have been obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YATE K. CUTLIFF whose telephone number is (571)272-9067. The examiner can normally be reached Monday-Friday (8:30 - 5:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on (571) 272 - 2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YATE' K CUTLIFF/Primary Examiner, Art Unit 1622